Citation Nr: 0915838	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-17 635A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of balance.

2.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity associated 
with diabetes mellitus as of April 21, 2003.  

3.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus as of April 21, 2003.  

4.  Entitlement to an effective date earlier than April 21, 
2003 for the grant of a 40 percent evaluation for peripheral 
neuropathy of the left lower extremity associated with 
diabetes mellitus. 

5.  Entitlement to an effective date earlier than April 21, 
2003 for the grant of a 40 percent evaluation for peripheral 
neuropathy of the right lower extremity associated with 
diabetes mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2003 
and April 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
respectively denied entitlement to the service connection 
benefits currently sought on appeal and granted separate 40 
percent ratings for peripheral neuropathy of the bilateral 
lower extremities, assigning the effective dates with which 
the Veteran disagreed.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1970 to December 1971. 

2.	On April 22, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, that the appellant died in April 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


